DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 14-20 and 22 is/are rejected under 35 U.S.C. 103 as unpatentable over Pischel (WO2018/032026A1) in view of Murakami (JP2013177714A). 



Pischel reads on the claims as follows (refer to Figs. 4, 6, 7 and 8; limitations not disclosed by Pischel are crossed out, below):
Claim 1. A method of producing a functional leather component, comprising: 
providing a leather sheet (2), 
applying a flexible electronic circuit (3) to an A-surface of the leather sheet including by printing a conductive ink directly on the A-surface of the leather sheet (see para. [0109] and [0119]), and 
applying a 
wherein the circuit includes conductive traces (“conductor tracks” in para. [0109], [0110], [0121]) and electronic elements (5); 
wherein the electronic elements include a light source (“LED” in para. [0087]) that emits light when supplied with electrical power; and 
the 

light emitted by the light source is visible through the 
Claim 7.  The method according to claim 1, further comprising applying an acrylic urethane anti-soiling component over the A-surface of the leather sheet, wherein the anti-soiling component is included a) as part of the 
Claim 14.  The method according to claim 1, further comprising fixing the leather sheet over a surface of a vehicle component (“steering wheel(s)” in para. [0140] and [0142]) and electrically connecting the circuit to a power source of a vehicle (see para. [0142; it is deemed readily apparent that a temperature/humidity sensor disposed within the steering wheel must be connected to a power source of the vehicle).  
Claim 15.  The method according to claim 14, wherein the leather sheet is conformed to contours of the vehicle component.  See the various vehicle components listed in para. [0140] and [0141]. It is deemed readily apparent that the leather sheet conforms to the shape of the vehicle component over which it is disposed.
Claim 16.  The method according to claim 1, 
Claim 17.  The method according claim 14, wherein the circuit and the 
Claim 18.  The method according to claim 17, wherein during fixing, the circuit is conformed to contours of the surface of the vehicle component.  This is deemed inherent.
Claim 19. A method of producing a vehicle system, comprising: 
applying a flexible electronic circuit (3) directly1 to an A-surface of a leather sheet (2 with 7 and 8), the circuit including conductive traces (“conductor tracks” in para. [0109], [0110], [0121]),
electrically connecting a light source (LED; see para. [0087] and [0092]) as one of a plurality of electronic elements (5; see para. [0032], [0087] and [0092]) to the conductive traces, the light source configured to emit light when supplied with electrical power, 
applying a 
wherein the 
fixing the leather sheet over a surface of a vehicle component (“steering wheel(s)” in para. [0140] and [0142]) such that the A-surface of the leather sheet is facing away from the vehicle component, and 
connecting the circuit to a vehicle electronic control unit and a vehicle power source (clearly, temperature/humidity sensors within the steering wheel must be connected to the vehicle power), 

wherein light emitted by the light source is visible through the 
Claim 20.  The method according to claim 19, wherein the vehicle component comprises a steering wheel (see para. [0140]).  
Claim 22. The method according to claim 1, wherein the applying the 


As discussed in prior Office actions, Pischel teaches the concept of applying one or more electronics layers 3 to the surface of a leather sheet 2, the electronics layer comprising functional elements 5, each of which can have a different function, such as: current-conducting connection within the electronics layer, current-conducting cross-connection between at least two electronic layers, light guide, LED element, heating wire, heating layer, element for heat and / or cold conduction, piezoelectric and / or pyroelectric element, pressure sensor, tension sensor, bending sensor, light sensor, air humidity sensor, temperature sensor, acceleration sensor, position sensor, data transmission element, element for wireless data transmission, element for transmitting infrared radiation, element for transmitting data in the Bluetooth standard, RFID element, NFC Element, element for energy storage or for energy output, switch element or input element (see para. [0032]). 
Pischel makes it clear “all of the configurations described can be combined with one another if technically feasible, or all elements of the different configurations can be combined with each element of a configuration” (para. 0046]). In paragraph [0092], Pischel mentions an example in which an LED is used to provide feedback when a mechanically-deformation-sensitive input element (i.e. switch) is actuated. The leather including one or more electronics layers can be used in vehicles, for example in steering wheels, leather-covered doors, armrests, cockpit parts and airbag flaps for example (para. [0140], [0141]). 
Asnoted above, Pischel mentions that when components 5 are LEDs, the finishing layers above the LEDs may be translucent. However, Pischel does not explain how this is achieved. 
Murakami teaches a method of making a synthetic leather, wherein a polyurethane layer forming the outer layer includes a small percentage of pigment, so as to allow light from a light source to pass through the polyurethane layer. See abstract. The pigment loading can be controlled to obtain the desired light transmittance (see for example para. [0014]). When the light source is off, the leather has the normal appearance, whereas when the light source is on, the light is visible through the polyurethane layer. See para. [0021].
As noted above, Pischel also mentions that starting materials for the finishing layers may be polyurethanes (see para. [0067]).
In light of the teachings of Murakami, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the technique taught my Murakami, could be used to produce a partially transparent or translucent layer 10, to allow the light from an LED to be visible through the layer 10. Further, one of ordinary skill in the art would have found it obvious to control the amount of pigment such that the light source itself is not visible, for aesthetic purposes.
Claims 4-6, 8, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pischel in view of Murakami and further in view of Rumigny (FR2937932A1).
Regarding claims 4-6, 8, 9, and 21, Pischel further discloses the claimed limitations as follows:
Claim 4. The method according to claim 1, wherein: the light source is configured to emit light that
Claim 5.  The method according to claim 4, wherein the light source comprises a micro light emitting diode (i.e. LED).  
Claim 6.  The method according to claim 4, wherein the light source is arranged in such a way, or configured to emit light in such a way that light emitted by the light source provides visual indicators that convey information (e.g. feedback regarding actuation of the switch; see para. [0087] and [0092]) other than the location of the further one of the electronic elements. 
Claim 8.  The method according to claim 6, wherein: the circuit is a first circuit, and the method further comprises applying a second flexible electronic circuit2 to the A-surface of the leather sheet, the 
Claim 9.  The method according to claim 8, wherein: the second circuit includes a wireless transmitter (see para. [0101]); and the wireless transmitter is configured to generate an oscillating electromagnetic field when an associated portable electronic device is within a predetermined distance from the wireless transmitter.  
Claim 21. The method according to claim 19, wherein the light source is configured to emit light that indicates a location of a further one of the plurality of electronic elements.
Pischel as modified in view of Murakami renders obvious the claimed invention, but no specific examples are given of a light source indicating a location of a further electronic component.
Rumigny discloses an interior trim for a motor vehicle, in which a switch 3 arranged on a panel 2 is provided below the skin 6 and flexible lining 5. The switch 3 comprises a push button 10 and an LED 18 mounted on a printed circuit 14. The skin and lining are at least partially translucent or transparent to the light from the LED. See translation page 3, lns. 93-95. The LED can be used to create a pictogram above the switch, when the LED is on (translation page 3, lns. 100-111), allowing locating the switch in the dark (page 4, lns. 129 and 130).
Rumigny disposes the LED 18 next to the push button 10 so as to allow locating the button in the dark. Pischel shows that it is known to dispose circuitry, including a switch and an LED providing feedback when the switch is pressed, on the surface of a leather sheet for a vehicle interior part, followed by covering the circuitry with a pigmented layer which can be translucent in a region of the LED. Taking into consideration the teachings of Rumigny, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to dispose the LED of Pischel next to the switch, so that in addition to its feedback function, the LED can also serve to indicate the location of the switch, in a vehicle interior.
Further, regarding claim 8, as modified in view of Murakami, the layer 10 would prevent the second circuit from being visible.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pischel in view Murakami, further in view of Leather International (“High-performance acrylic polymer technology”).
Pischel as modified above discloses acrylics and polyurethanes, with respect to the finishing layer 6 sub-layers. To the extent Applicant disagrees Pischel does not disclose the limitations of claim 7, it is known in the art to protect leather with an anti-soiling layer as claimed. See the Leather International reference discussing topcoats including polyurethane and acrylic.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an acrylic urethane topcoat, as claimed, as layer 10 for example, to serve as an anti-soiling protective layer.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pischel in view  Murakami and Rumigny, further in view of Salter (US2014/0203770A1).
Pischel in view of Murakami and Rumigny renders obvious the claimed invention, including the limitations of claims 8 and 9, as discussed above. However, as an alternative rejection of claims 8 and 9, and also applicable against claim 10, please consider the Salter reference. 
Salter discloses a wireless charging system 30 in a vehicle, the charging system having a charging region 24 illuminated by LEDs (see Fig. 2, para. [0017] and [0024]). The wireless charging system includes a wireless transmitter as claimed (27, Fig. 4). An in-vehicle lighting control system may control the amount of lighting, a lighting pattern (such as flashing) and/or color or hue, based on the determined charging status of the device 25 (see para. [0024]). Therefore, the lighting is controlled based on proximity of the device 25 to the charging system, since if the device is not present, the lighting would not be adjusted.
In view of the teachings of Salter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement, in a vehicle having a first circuit as discussed above with respect to Pischel, Murakami and Rumigny, a second circuit including a wireless charger as disclosed by Salter, in order to provide wireless charging functionality to the vehicle. Further, it would have been obvious to one or ordinary skill in the art to cover the charging region 24 with leather instead of a man-made materials, for example in high price point motor vehicle, as a choice among conventional vehicle interior materials. In covering the charging region with leather, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to use the technique of Pischel, since it is deemed obvious to use the same technique for multiple/all leather-covered vehicle interior elements having electronics meant for input from or output to a user (i.e. switches, sensors, lights, heaters, speakers etc.).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pischel in view of Murakami and Rumigny, further in view of Oeuvrard (US2014/0054919A1).
Pischel discloses in para. [0092] an element 5 which responds to changes in capacitance. However, Pischel does not explicitly mention this is a switch.  As modified in view of Rumigny, Pischel renders obvious the concept of a switch with an LED indicating its location. Oeuvrard further discloses a switch in a motor vehicle panel, wherein the switch can be electromechanical (see Fig. 1), or it could be a capacitive switch (see para. [0026]).
In view of the combined teachings of Murakami, Rumigny and Oeuvrard, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Pischel as discussed above with respect to Rumigny, but with the switch being a capacitive switch, since Oeuvrard shows that both electromechanical and capacitive switches are suitable for use in a motor vehicle.
Response to Arguments
Applicant’s arguments with respect to the art rejections have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Electronics layer(s) is/are disposed on the leather layer 2 having layers 7 and 8 thereon, this is consistent with the claimed invention. There is no indication in the application as originally filed that the leather sheet 10 is bare leather. It is conventional in the art to apply various layers to a base leather layer, to affect color and texture for example, and the intermediate or finished product is still called “leather”. Pischel for example mentions leather layer 2, as part of “leather 1”.  
        2 See para. [0087]-[0102], describing various possible functions of elements 5. Para. [0087] for example mentions LEDs as indicators of the function of further functional elements 5.